COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Ex Parte William Solomon Lewis

Appellate case numbers: 01-14-00367-CV

Trial court case numbers: 75448-CV

Trial court:             412th Judicial District Court of Brazoria County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of Justices Massengale, Brown, and Huddle


Date: September 24, 2014